DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 07/18/2022.
Claims 1, 14, 15, and 19 are amended. 
Claims 1-19 are currently pending and have been examined.

Response to Arguments
Regarding applicant’s 35 U.S.C. § 101 arguments.  
The arguments have been fully considered but they are not persuasive. 
On page 11 of the response applicant argues that the claims integrate the abstract idea into a practical application.  
Applicant argues that the newly added claim elements overcome the 101 rejection on step 2A prong 2.  Applicant further argues that the claim elements do not recite fundamental economic practice or commercial interaction, nor do the claims merely apply the judicial exception to a specific environment.  Applicant continues by arguing that the newly added elements represent an improvement to technology, specifically credit database technology, as the claimed invitation can infer accounts that are not currently in databases.  
Examiner asserts that the newly added claim elements represent a mental process as the claim elements are similar to “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);” (MPEP 2106.04(a)(2)(III)(A)).  The steps of “grouping transactions based on a description or memo associated with each of two or more individual transactions; determining a time interval associated with the grouped transactions, wherein determining the time interval comprises identifying a number of days between a first and second transaction of the grouped transactions; determining a likelihood that the grouped transactions are of an account type based on the time interval and the description or memo for at least one of the transactions of the grouped transactions; and automatically inferring the account of the user based on the likelihood;” can be performed in the human mind and with pen and paper, as looking through accounts statements a person can group transactions based on description, determine the time between the transactions,  make a determination of the likelihood that the transactions are of an account type based in the time interval and the description, and infer the account.  
Examiner also points to MPEP 2106.04(a)(2)(III)(B):
The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper").(MPEP 2106.04(a)(2)(III)(B)), (emphasis added)


The process as claimed can be performed by a person with the use of a pen and paper by looking through transactions made by an account and determining that transactions are repeated regularly to companies that would use an account (i.e. utilities).  
Applicant further argues paragraph [0107] teach the technological limitation of traditional systems.  Applicant further argues that the generation of the account creation package, identification of the API at the credit bureau, and transmitting the API token to credit bureau to update their database and the credit score provides a meaningful limitation of the abstract idea. 
Examiner restfully disagrees. First paragraph [0107] does not teach the argued technical improvement merely that the claim provides a solution to a problem.  Second the cited elements of creating an account creation data package and updating the credit score is considered abstract as fundamental economic practice and commercial interaction as it is a means to improve the user’s credit score.  
For at least the reasons stated above the applicant’s 35 U.S.C. § 101 arguments are unpersuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 15 and product Claim 19.  Claim 1 recites the limitations of:
>>A computerized method of updating user risk data, the computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
receiving, from a user computing device, authorization to access account data items associated with the user stored by a financial institution, wherein the account data items include financial transaction data of individual transactions between the user and a plurality of third-parties;
automatically inferring an account of the user with a third-party entity by identifying the third-party entity as a recipient of a transaction of the individual transactions based at least on an application of an account identification rule to the account data items, wherein the account identification rule comprises a rule to identify an account type that impacts credit scores of users, wherein automatically inferring the account of the user comprises:
grouping transactions based on a description or memo associated with each of two or more individual transactions;
determining a time interval associated with the grouped transactions, wherein determining the time interval comprises identifying a number of days between a first and second transaction of the grouped transactions;
determining a likelihood that the grouped transactions are of an account type based on the time interval and the description or memo for at least one of the transactions of the grouped transactions; and
automatically inferring the account of the user based on the likelihood;
receiving, from the user computing device, a request to update credit data of the user to include the account, wherein the account is not included in the credit data prior to receiving the request;
generating an account creation data package formatted for ingestion at a secured third-party credit bureau database to initiate addition of the account to credit data of the user, the account creation data package including:
an identifier of the identified third party;
a data furnisher identifier associated with an entity that provides consumer data to the secured third-party credit bureau database; and
account information identifying the account, wherein the account information is formatted for ingestion by the secured third-party credit bureau database to initiate addition of the account to credit data of the user, wherein transactions of the user occur on the account;
identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database;
and transmitting the API token and the account creation data package to the secured third-party credit bureau database via a secure communication channel established with the third-party credit bureau database, wherein transmitting the account creation package initiated updating of a credit score of the user by adding the account to the user’s credit data.<<
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Claim 1 recites the limitations of:
A computerized method of updating user risk data, the computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
receiving, from a user computing device, authorization to access account data items associated with the user stored by a financial institution, wherein the account data items include financial transaction data of individual transactions between the user and a plurality of third-parties;
automatically inferring an account of the user with a third-party entity by identifying the third-party entity as a recipient of a transaction of the individual transactions based at least on an application of an account identification rule to the account data items, wherein the account identification rule comprises a rule to identify an account type that impacts credit scores of users, wherein automatically inferring the account of the user comprises:
grouping transactions based on a description or memo associated with each of two or more individual transactions;
determining a time interval associated with the grouped transactions, wherein determining the time interval comprises identifying a number of days between a first and second transaction of the grouped transactions;
determining a likelihood that the grouped transactions are of an account type based on the time interval and the description or memo for at least one of the transactions of the grouped transactions; and
automatically inferring the account of the user based on the likelihood;
receiving, from the user computing device, a request to update credit data of the user to include the account, wherein the account is not included in the credit data prior to receiving the request;
generating an account creation data package formatted for ingestion at a secured third-party credit bureau database to initiate addition of the account to credit data of the user, the account creation data package including:
an identifier of the identified third party;
a data furnisher identifier associated with an entity that provides consumer data to the secured third-party credit bureau database; and
account information identifying the account, wherein the account information is formatted for ingestion by the secured third-party credit bureau database to initiate addition of the account to credit data of the user, wherein transactions of the user occur on the account;
identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database;
and transmitting the API token and the account creation data package to the secured third-party credit bureau database via a secure communication channel established with the third-party credit bureau database, wherein transmitting the account creation package initiated updating of a credit score of the user by adding the account to the user’s credit data.<<
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.   Therefore Claims 1, 15 and 19 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a computing system. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims further recite the additional elements of “identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database; and transmitting the API token and the account creation data package to the secured third-party credit bureau database via a secure communication channel established with the third-party credit bureau database,” These elements do not amount to significantly more than extra solution activity transmitting data is extra solution activity and identifying the API token is considered part of transmitting the data to the credit bureau.  Receiving and transmitting steps are generic computer functions that amount to no more than mere instructions to apply using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0302] – [0307] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 15, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-14, and 16-18 further define the abstract idea that is present in their respective independent claims 1, 15, and 19 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-14, and 16-18 are directed to an abstract idea.  Thus, the claims 1-19 are not patent-eligible.

Prior Art Rejection

After further Search and consideration the prior art rejection is withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693       

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693